O’Donnell, J.,
dissenting.
{¶ 16} Respectfully, I dissent.
{¶ 17} Otterbein University’s police department is subject to the Public Records Act if it is a “public office” pursuant to R.C. 149.43(A)(1). R.C. 149.011(A) defines “public office” to mean “any state agency, public institution, political subdivision, or other organized body, office, agency, institution, or entity established by the laws of this state for the exercise of any function of government.” (Emphasis added.)
{¶ 18} As this court explained in State ex rel. Lee v. Karnes, 103 Ohio St.3d 559, 2004-Ohio-5718, 817 N.E.2d 76, “ ‘[tjhe preeminent canon of statutory interpretation requires us to “presume that [the] legislature says in a statute what it means and means in a statute what it says there.” ’ ” Id. at ¶ 27, quoting BedRoc Ltd., L.L.C. v. United States, 541 U.S. 176, 183, 124 S.Ct. 1587, 158 L.Ed.2d 338 (2004), quoting Connecticut Natl. Bank v. Germain, 503 U.S. 249, 253-254, 112 S.Ct. 1146, 117 L.Ed.2d 391 (1992). For this reason, when the meaning of a statute is clear and unambiguous, we apply it as written and may not rewrite it in the guise of statutory interpretation. Boley v. Goodyear Tire & Rubber Co., 125 Ohio St.3d 510, 2010-Ohio-2550, 929 N.E.2d 448, 1120; Doe v. Marlington Local School Dist Bd. of Edn., 122 Ohio St.3d 12, 2009-Ohio-1360, 907 N.E.2d 706, ¶29.
{¶ 19} The majority here disturbs these settled principles in rewriting the statute and substituting the word “under” for the word “by.” These words, however, are not synonymous. In these circumstances, “under” means “in accordance with,” Webster’s Third New International Dictionary 2487 (1993), while “by” means “through the work or operation of,” id. at 307. Thus, the phrases “under law” and “by law” are “not interchangeable. * * * Under law ordinarily means ‘in accordance with the law * * *. * * * The phrase by law, in contrast, usu. means ‘by statute’ * * *.” (Italics sic.) Garner, A Dictionary of Modern Legal Usage 897 (2d Ed.1995). See Bd. of Edn. of Union Free School Dist. No. 6 of Greenburgh v. Greenburgh, 277 N.Y. 193, 195, 13 N.E.2d 768 (1933) (phrase “created by law” refers to the statutory law of the state). The interpretation of the majority expands the definition of “public office” to include those entities created by private parties under law and equates them with those directly established by law.
Graydon, Head & Ritchey, L.L.P., and John C. Greiner, for relator.
Bricker & Eckler, L.L.P., Richard S. Lovering, Anne Marie Sferra, and Warren I. Grody, for respondents.
Michael DeWine, Attorney General, and Jeffery W. Clark, Assistant Attorney General, urging granting of the writ for amicus curiae Ohio Attorney General Michael DeWine.
{¶ 20} The flaw in the majority’s analysis is that the university’s police department is not a “public office,” because it was not “established by the laws of this state for the exercise of any function of government.” (Emphasis added.) R.C. 149.011(A). It may be true, as the majority asserts, that the university’s police department “may be established only under the aegis of R.C. 1713.50(B),” majority opinion at ¶ 7, that it “exists only through R.C. 1713.50,” majority opinion at ¶ 9, and that it “is created under a statute,” majority opinion at ¶ 13. (Emphasis added.) But the Otterbein University police department was not established by the laws of this state as R.C. 149.011(A) requires. Rather, the university — not the General Assembly — established the police department in accordance with R.C. 1713.50(B): “The board of trustees of a private college or university may establish a campus police department.” This is the genesis of the campus police department at Otterbein University.
{¶ 21} Thus, pursuant to the plain meaning of R.C. 149.011(A), the Otterbein University police department is not a “public office,” because it was not established by the General Assembly or by any other law of this state.
{¶ 22} Accordingly, I dissent from the majority’s decision to issue a writ of mandamus in this case compelling a private entity to produce records. And it should be noted that these records are otherwise readily available from a public office that maintains public records, i.e., the Westerville Mayor’s Court.